Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 10/23/19. Claims 1, 9, 15, 17, 21, 22, 26, 33, 37-40, 43, 44, 47, 49, 62, and 77-79 are pending and under examination.

Notice
Applicant is advised that should claim 1 be found allowable, claim 62 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case, the only thing required by claim 62 is the binding agent of claim 1. Where the body of a claim stands on its own, the preamble does not serve to distinguish a claim and so claiming the agent in a “pharmaceutical composition” does not provide any additional limitations. As such, the two claims are substantial duplicates such that they both cover the same thing.

Claim Objections
Claim 79 is objected to because of the following informalities:  the last two items in the Markush group are “prostate and esophageal carcinoma”. This should be “prostate carcinoma and esophageal carcinoma”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “the light chain variable region selected from SEQ ID NOs: 35-45” as well as “the heavy chain variable region selected from SEQ ID NOs: 77-88”. There is insufficient antecedent basis for these phrases. Claim 1 does not require a light chain variable region nor a heavy chain variable region, much less specifically one which was selected from the recited SEQ ID Nos. Absent proper antecedent basis for these limitations, it is unclear how these limitations are meant to be interpreted in the context of claim 1. Dependent claims do not correct this.
Additionally, claim 38 recites a framework region comprises 1-5 amino acid modifications. No reference sequence for the framework region is provided nor is it clear that the binding agent of claims 1 or 37 has a framework region and, if so, what the sequence of that region is such that one could properly evaluate whether or not the sequence contains 1-5 amino acid modifications.
Therefore, claim 37-40 and 43 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 9, 15, 21, 22, 26, 33, 37-40, 43, 44, 47, 49, 62, and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a syndecan-1 specific binding agent comprising one light chain CDR and one heavy chain CDR, those CDRs having 80% identity to certain sequences and which specifically binds syndecan-1 or a portion thereof. The phrase “specifically binds” is defined by the instant specification as “a binding agent that binds to a target peptide in preference to binding other molecules or other peptides as determined by, for example, as determined by [sic] a suitable in vitro assay” (paragraph 89). While claim 1 is not limited to antibodies, the claim requires at least two CDRs (a feature of antibodies) while claim 22 clearly notes that such binding agents can be antibodies. As such, the reasons the claims fail to meet the written description requirement for antibodies is discussed in detail, which will also apply to the deficiencies of describing the larger genus of non-antibody syndecan-1 binding agents.
Antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (syndecan-1) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent 
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success and so one could not readily envisage those CDRs which are 80% identical to the recited CDRs but which are not the disclosed CDRs themselves that would preserve the required binding function, much less so two CDRs with only 80% homology combined with four wholly undefined CDRs, yet such antibodies are claimed in, e.g., claim 1.
Compounding this problem is claims which require additional functionality without the corresponding structure. For example, claim 43 requires the agent “specifically binds” human syndecan-1. Based on the definition as noted above, this means the agent must bind human syndecan-1 in preference to binding, e.g., cynomolgus monkey syndecan-1 (another molecule or peptide) using any suitable in vitro assay. However, the specification clearly shows that these two different molecules are nevertheless highly related, sharing many of the same amino acid sequences (figure 1). The specification as filed lacks sufficient guidance as to which CDR residues might be mutated and to which other amino acid those residues might be mutated yet still preserve the ability to preferentially bind human syndecan-1 over cyno or mouse syndecan-1 by about two fold or more, as required by clam 43.
The specification discloses seven antibodies (see, e.g., table 6). However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if 
	It is appreciated that certain claims do include at least a partial structure, e.g., 80% identity to one light chain CDR and 80% identity to one heavy chain CDR. Claim 21 fully defines the possible sequences of each of the six CDRs, yet these combinations represent mixing CDRs from one antibody with those of another, e.g., each of the six CDRs may be individually taken from six different disclosed antibodies. However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with CDRs from other antibodies. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that a single CDR placed in the context of two to five other CDRS, regardless of what those other CDRs are, would result in the required function, nor that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and one-three CDRs or alterations thereof.
This is also highlighted when comparing the antibodies of US 20150196663 (form 892) to those of US 20150266947 (form 892). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and ‘663 scFv15 are aligned below:

    PNG
    media_image1.png
    848
    463
    media_image1.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3). One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. Moreover, even where two antibodies bind the same target, there is no expectation that the CDRs can be arbitrarily interchanged and still preserve those binding properties, as a CDR placed in the context of CDRs from a different antibody would not necessarily bind the same target. As such, the disclosure of seven antibodies does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
	Therefore, claims 1, 9, 15, 21, 22, 26, 33, 37-40, 43, 44, 47, 49, 62, and 77-79. Claim 17 is not included in this rejection as it requires six fully defined CDRs from one of the disclosed antibodies and so is presumed to have the functions claimed.
	
Claims 1, 9, 15, 21, 22, 26, 33, 37-40, 43, 44, 47, 49, 62, and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling antibodies comprising six CDRs from a single disclosed antibody, does not reasonably provide enablement for the breadth of binding agents now claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As fully discussed above, altering even a single amino acid in a CDR can dramatically alter binding. Moreover, taking two antibodies which bind the same target and mixing their CDRs does not predictably lead to an antibody with the same binding properties. Thus, it is left to others to make and test all of the binding agents claimed but not tested to determine for themselves which CDR combinations preserve the claimed functions, which residues may be mutated, and to which other amino acids those residues may be altered, with no reasonable expectation of success or predictability. The guidance in the specification is the disclosure of seven antibodies with specific CDRs, yet there is no evidence that these binding regions were mutated or interchanged and so there is no data to offer the artisan the requisite predictability.
Therefore, claims 1, 9, 15, 21, 22, 26, 33, 37-40, 43, 44, 47, 49, 62, and 77-79 are not enabled for their full scope.

	Claims 77 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating neoplastic disorders or cancers where at least one cell expresses syndecan-1, does not reasonably provide enablement for treating such disorders or cancers in which no cells express syndecan-1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 77 is directed to treating neoplastic disorders or cancers by administering a syndecan-1 binding agent. Claim 78 depends from claim 77 and so must contain a further limitation in accordance with the requirements of §112(d). Claim 78 thus limits those disorders to ones which “comprises a cell that expresses syndecan-1”, implicitly indicating that claim 77 includes treating such disorders in which there is not such a cell. In the absence of any cells expressing syndecan-1, there would be no syndecan-1 for the syndecan-1 binding agent to bind and therefore no reason to expect that administering a 
Therefore, claims 77 and 79 are not enabled for its full scope.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As above, changes to antibody CDRs are unpredictable. The combination of six CDRs in claim 17 was not discovered in the prior art. Absent clear motivation to arrive at these specific CDRs in this specific combination, the claim is non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Adam Weidner/             Primary Examiner, Art Unit 1649